Peters, J.
The plaintiffs were tenants at will under the defendants (lessees under others) of a lot of land with a store upon it. They were themselves the owners of another building (personal property) situated on the same land, affixed to the rear of the store in such a manner that the two buildings could be used as one. They mortgaged their, own building to the defendants, describing it as personal property and as a <! building and appurtenances.”
A question arose at the trial, whether the word “ appurtenances ” carried with the title of the building such rights as the plaintiffs had as tenants at will of the store adjoining. The defendants do not set up that the store itself, being real property, could be regarded as appurtenant to the building mortgaged to them, but they contend that the plaintiffs’ right of occupancy as tenants at will of the store could be so regarded. We think not. Suppose that the plaintiffs had been the owners of the fee of all the land and the erections upon it, and had sold the building to the defendants outright as personal property, describing it as here described. What would have passed to the defendants under the *311words “building and appurtenances” in that case? We do not see why in the case supposed the defendants would not have the same legal right to use and occupy the real estate that they would have here. How long in such case would they be entitled to the use of the store as an appurtenance to the building in its rear, and for what consideration ? It is evident that no consideration would have to bo paid for it, because the “ appurtenances,” whatever they are, were bought and paid for in the purchase of ihe building. Nor do we see why, if they could claim the exclusive use of the store for three and a half months (as here), they might not have the same right for as many years or for all time. The supposed case demonstrates the fallacy of this point of the defendants more fully than the real case does, but in legal effect the two cases are the same. The cases referred to by the counsel for the defendants, where property has been sold under a general description as “ a house ” or “farm ” or “ mill ” or “ wharf ” or the like, do not apply in this case, because the property here was sold as personal and in those eases as real estate.
What does the word “ appurtenances ” mean as used in the mortgage ? The defendants say it must mean something. It may mean that the defendants (mortgagees) should for a reasonable time have reasonable modes of access to the building ; or it may have been designed to cover fixtures within it; or it may be a word, as is sometimes so, used without any definite purpose or meaning whatever. It would probably puzzle the person who drafted the instrument to decide what was intended by it. It is not required to ascertain the meaning of a word which had no meaning in the mind of the person expressing it. Upon this branch of the case see Warren v. Blake, 54 Maine, 276; and cases there cited.
It was not, however, admitted that the plaintiffs were tenants at will of the store. We have no doubt that they were. They were let into possession upon an agreement to pay rent while they remained. The occupancy was to be for an uncertain and indefinite time. Those elements most perfectly constitute an estate at will at the common law. It was to be a possession during the joint wills of the parties. It could be determined by the will of *312either party. Our statute allows such a tenancy to be determined at the will of either party, but after a certain length of notice has been given.
The defendants seek to avoid the result that follows from the relation of a tenancy at will between the parties, upon another ground. They contend that a tenancy at will created by parol may be a conditional estate, to be determined after a time fixed and limited by agreement, or upon the happening of a certain event, so that the tenancy will come to an end without notice at the expiration of the time or the happening of the event. This has been so decided in Massachusetts and elsewhere. See 1 "Wash. Neal Prop, book 1, c. 11, § 41; and note. But whether it could be so held in this state, where the statute provides that tenancies at will may be determined by thirty days notice, “ and not otherwise except by mutual consent,” we do not consider ourselves called upon to determine, because the facts of this case cannot present such a question.
Exceptions overruled.
Appleton, C. J., Walton, Baeeows, Yiegin and Libbey, JJ., concurred.